Case 2:20-bk-15381-SK   Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                             Exhibit F Page 1 of 16




                               EXHIBIT F
Case 2:20-bk-15381-SK   Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                             Exhibit F Page 2 of 16




                                     LIC #998075
                        2516 W Vernon Ave, ​Los Angeles, CA 90008
                            www.omegastructuralinc.com




                         Proposal & Contract


        Address:                10366 Ormond St
        Client:                 Boris And Anahit
        Phone:                  310-844-2424
        Email:                  vahe@kglawapc.com
        Date:                   Friday, July 31 2020




                                Proposal Provided By:
                                   Dylan Peterson
                           Dylan@OmegaStructuralinc.com
                                  C: (815) 690-8179




                                                                              1
Case 2:20-bk-15381-SK   Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11        Desc
                             Exhibit F Page 3 of 16




Dear Valued Client,

Enclosed is the report of our visual inspection that was conducted on the structural
foundation of your residence. The purpose of this report is to detail the current
condition of the foundation and provide recommendations to repair the
deficiencies.

Our inspection was conducted at the request of the client to provide an opinion
regarding the existing state of the property's foundation and any other structure
providing structural support. T​ his report may also provide information for other
types of work/projects requested by the client.

Inspections entail a visual examination of the accessible portions of the foundation
and may include assumptions based on our knowledge and experience of the areas
we cannot access. Should we not be able to visually inspect all parts of the
foundation, it is possible that our analysis may contain inaccuracies.

All work shall be performed in accordance with the requirements and relevant
codes/regulations specified by the City of Los Angeles or appropriate City the
property is located within.

Please do not hesitate to contact us with questions regarding the information
contained in this report/proposal and we look forward to assisting you with all of
your structural needs




Sincerely,
Dylan Peterson
and the Omega Structural Team




                          Foundation Report & Contract
                                   Omega Structural Inc
                          2516 Vernon Ave Los Angeles, CA 90008
                                     (323) 373-5964                                2
Case 2:20-bk-15381-SK        Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                 Desc
                                  Exhibit F Page 4 of 16




RESTRICTED USE OF THIS REPORT:
The use of this report is specifically restricted to the client named within this report and is not
transferable or usable by any other parties. This inspection report is not valid without the signed
inspection agreement.

REPORT DEFICIENCY COMMENTS:
Comments within the report represent a deficiency. Please note that the deficiency comments
listed within this report are not a certification that all deficiencies within a system and/or
component have been fully diagnosed and/or reported and this inspection report does not provide
a guarantee of future performance of any system or component within the house nor the errors of
omission with the inspection and/or report do not exist.




                               Foundation Report & Contract
                                       Omega Structural Inc
                              2516 Vernon Ave Los Angeles, CA 90008
                                         (323) 373-5964                                           3
  Case 2:20-bk-15381-SK            Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                      Desc
                                        Exhibit F Page 5 of 16




   Findings

Site Description:
       ● The home was originally constructed in 1964 with a raised foundation and post/piers supporting
           the interior flooring. The home is on a hillside with a back patio and deck. An addition was
           partially built on the rear right side but remains uncompleted with exposed lath and incomplete
           foundation.
       ● The home is largely unsupported with indications of movement dowhill found in the exterior
           cracking of stucco around window and door frames, separation of the deck and patio, and interior
           cracking in the drywall around door/window frames as well as ceiling and walls.
       ● The most extensive indications of foundation failure are seen in the addition where the floor
           slopes visibly, approximately 3-4 inches downhill, with cracks (recently patched but still visible).
           From the exterior the foundation of the addition appears to be nothing more than CMU blocking.
           It was not possible to verify if rebar was present but at minimum, caissons should be present and
           a continuous concrete foundation should have been poured.
       ● The addition’s internal framing is also in question and will likely require demolition and
           rebuilding before it can be inhabited again.
       ● The rest of the structure desperately requires the construction of caissons and a grade beam to
           prevent further sinking and sliding downhill.
       ● At this point I do not advise the addition be occupied as the loads are not properly supported and
           is a safety risk.




                                     Foundation Report & Contract
                                             Omega Structural Inc
                                    2516 Vernon Ave Los Angeles, CA 90008
                                               (323) 373-5964                                                4
Case 2:20-bk-15381-SK   Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                             Exhibit F Page 6 of 16




                         Foundation Report & Contract
                                 Omega Structural Inc
                        2516 Vernon Ave Los Angeles, CA 90008
                                   (323) 373-5964                             5
Case 2:20-bk-15381-SK   Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                             Exhibit F Page 7 of 16




                         Foundation Report & Contract
                                 Omega Structural Inc
                        2516 Vernon Ave Los Angeles, CA 90008
                                   (323) 373-5964                             6
 Case 2:20-bk-15381-SK       Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                                  Exhibit F Page 8 of 16




Recommended Repairs:
     ● Complete a soil report approved by the City
     ● Complete engineering
     ● Construct approximately (12) new caissons with grade beam,
     ● New foundation for the addition
     ● Demolish and rebuild the addition
     ● New retaining wall around the rear patio




                               Foundation Report & Contract
                                       Omega Structural Inc
                              2516 Vernon Ave Los Angeles, CA 90008
                                         (323) 373-5964                            7
Case 2:20-bk-15381-SK              Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                             Desc
                                        Exhibit F Page 9 of 16




     Pricing

    ❏ Soils Engineering
Southwest Geotechnical
Soils Engineering will be required for this project. Our Engineer will use the results of the approved soils report to
complete his design and calculations. We have a good working relationship with Southwest Geotechnical and
recommend their services. You are also able to contract your own soils engineer to complete the work and provide
us with the report.
                                            Southwest Geotechnical, Inc.
                        Address: 21704 Golden Triangle Rd # 425, Santa Clarita, CA 91350
                                                Phone: (661) 222-9544
Estimated Price: $3,500-$5,000 (billed directly by SGI)


    ❏ Engineering
Southwest Geotechnical
After the soils report has been approved by the city, our engineer will use that information for design and
calculations of the new wall and foundation. These designs will then be submitted and approved by the city prior to
construction.
Price: $6,400.00

      ❏ Caissons and Grade Beam                                                                      150 Linear Ft
1 Level Building
Approximately 12 new caissons will be embedded into bedrock and connected by a grade beam which will tie into
the foundation. These will be 35” in diameter, hand dug, constructed of rebar cages and poured with at least 2500
psi Concrete.
                   Note: This detail subject to change based on the accessibility during inspection.
Estimated Price: $148,000.00


    ❏ Partial Foundation Replacement                                                         58 Linear Ft
1 Level Building
The structure will be shored/braced to properly provide support during construction. We will demolish the existing
foundation and dispose of debris in a permitted 10yrd container to be relocated offsite. A trench following the
perimeter of the house will be dug at the appropriate depth and width to accommodate the new foundation. We will
frame a new 8inch-wide stem wall, per city standard code, with a new pressure-treated sill plate and 5/8​th ​J-bolts
every 6 feet ft on center. (4) #4 rebar will run lengthwise, top and bottom or per designated city code. A cripple wall
be framed to appropriate height with 2×4 studs, 2×6 blocking, and LTP4/LTP5 nailing plates.
                    Note: This detail may change depending on city code and condition of structure.
Estimated Price: $ 18,600.00




                                     Foundation Report & Contract
                                             Omega Structural Inc
                                    2516 Vernon Ave Los Angeles, CA 90008
                                               (323) 373-5964                                                        8
Case 2:20-bk-15381-SK               Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                                 Desc
                                         Exhibit F Page 10 of 16




        ❏ Addition Demo and Construction                                            Approx 420 sq ft
2 Level Building
Approximately 4​ 20’​square​ ft.​ of living area needs to be first demolished with debris removed offsite, and then
reconstructed properly with framing to city code, and the roof extended.
                   Note: This detail subject to change based on the accessibility during inspection.
Estimated Price: $48,000.00


    ❏ Retaining Wall
4 feet tall x 23 ft long
A new retaining wall at the rear of the property supporting the back patio is failing and requires a replacement to
prevent further deterioration and sliding downhill.
                     Note: This detail may change depending on city code and condition of structure.
Estimated Price: $ 36,000.00


                                              Total: $260,500.00




                                      Foundation Report & Contract
                                              Omega Structural Inc
                                     2516 Vernon Ave Los Angeles, CA 90008
                                                (323) 373-5964                                                          9
  Case 2:20-bk-15381-SK               Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                     Desc
                                           Exhibit F Page 11 of 16




Includes:
       ●      All construction material
       ●      Labor, necessary services
       ●      Supervision
       ●      Tenant​ ​coordination
       ●      Housing paperwork
       ●      Coordination with point of contact and/or on site manager and Tenant Coordination
       ●      All Material, Labor & Supervision to Build Plan
       ●      Necessary Services (Porta Potty, Trash Receptacles etc where applicable)
       ●      Haul Away of Construction Related soil & debris from site

Exclusions:
       ●      City Building Permit (and Expeditor Fee if applicable)
       ●      Deputy Inspections
       ●      Structural Observations
       ●      City Inspections
       ●      Additional Work outside of plans provided or Additional Engineering Fees (For Extra Design)
       ●      Termite Damage or Dry Rot Damage Repair
       ●      Masonry or any stone-like design or special concrete finish (Concrete will be broom finish)
       ●      Relocation of Plumbing Lines or Electrical
       ●      Cosmetic Repairs/Betterment outside of work area
       ●      Stucco patching & paint outside of work area
       ●      Landscaping




                                         Foundation Report & Contract
                                                 Omega Structural Inc
                                        2516 Vernon Ave Los Angeles, CA 90008
                                                   (323) 373-5964                                            10
Case 2:20-bk-15381-SK        Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11               Desc
                                  Exhibit F Page 12 of 16




      OMEGA STRUCTURAL, INC TERMS AND CONDITIONS

1. OMEGA STRUCTURAL INC STANDARDS ​Omega Structural Inc shall exercise usual and
customary professional care in the ​eff​orts to comply with applicable codes, regulations and laws
in effect as of the date of execution of this Agreement.

2. OWNER RESPONSIBILITY ​Owner is responsible for supplying electricity, water, & sewer.
Omega Structural Inc does not dump concrete, mortar, stucco, paint etc. into the owner's sewer
system. Owner is responsible to remove and/or to protect personal property. The owner shall
point out and warrant the property lines to Omega Structural Inc and shall hold Omega
Structural Inc harmless for any disputes or errors in the property line or setback locations.
Owner gives Omega Structural Inc permission to place a sign/banner with phone number on the
property for the duration of the project for people to call in case of any emergency/construction
issues.

3. RIGHT TO STOP WORK ​Omega Structural Inc shall have the right to stop work if any
payment, including any payment for extra work, is not made as agreed in this Contract within 3
days of receipt of invoice. If any payment required under this contract is not made within 3 days
of receipt, the project may be kept idle until all payments due have been made current.

4. PERMISSIBLE DELAYS ​Permissible delays in the completion of the work to be performed
under this contract are those caused by acts of Mother Nature, Acts or Omissions of Owner or
Owners agents, employees or independent contractors, labor strikes, acts of public utilities, acts
of public bodies or inspectors, extra work, changes requested by Owner, failure by Owner to
make payments promptly, or other circumstances or contingencies unforeseen by Omega
Structural Inc and beyond Omega Structural Incs​’​ reasonable control.

4. TENANTS ​For applicable projects, tenants will not have to be relocated during the
construction process. Tenants will be required to remove vehicles & personal belongings from
the parking area where work will be performed during work hours. Hours of operations are
Monday- Friday from, 9:00 AM – 5:00 PM. Tenants will not be allowed into the parking area at
any time during work hours. Any tenant complaints will be reported immediately to the owners
attention. Kevin Fanta shall be put on your list of authorized persons to tow. If ​tenants' cars
remain, they will be towed at their own expense.

5. PAYMENTS ​Payments to Omega Structural Inc will be due within 3 days of receipt of invoice.
Any change orders will be due in full on the next payment due. This is a cash/check transaction
unless otherwise specified. If Client fails to make any payment due to Omega Structural Inc for
services and expenses within thirty days after receipt of Omega Structural Inc’s invoice, the
amounts due to Omega Structural Inc will be increased at the rate of 1.5% per month. After non
payment for 4 months, Omega Structural Inc will exercise it’s full lien rights. Payments may be


                               Foundation Report & Contract
                                       Omega Structural Inc
                              2516 Vernon Ave Los Angeles, CA 90008
                                         (323) 373-5964                                            11
Case 2:20-bk-15381-SK        Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                 Desc
                                  Exhibit F Page 13 of 16




made through ACH (with a 1% fee) or through quickbooks invoice (2.9% additional
fee) or through credit card (2.4% additional fee). There is no fee for paying by check.

7. ADDITIONAL FEES/EXCLUSIONS ​Masonry or any stone like designs, moving of plumbing
or electrical, geo-technical and soils engineering reports, cosmetic repairs outside of scope, any
siding/stucco repair other than work area, landscaping, additional work, dry rot, or termite
damage repair, and findings from the pre construction meeting with the building inspector and
the engineer that is not on the original plan will be considered a change order and additional
fees will apply.

8. WARRANTY ​No warranty or representation, either expressed or implied, is included or
intended in Omega Structural Inc’s proposal and contract. Omega Structural Inc, shall exercise
usual and customary professional care in its efforts to comply with applicable codes, regulations
and laws in effect as of the date of execution of this Agreement.

9. INFORMATION PROVIDED BY CLIENT ​Information regarding tenants and occupancy are to
be provided by the client if applicable. Omega Structural Inc, will ​submit a schedule​ of work for
Tenant Habitability Plan or Means and Methods Plan. The Client shall provide to Omega
Structural Inc such information as is available to the Client and the Client’s consultants and
Omega Structural Inc shall be entitled to rely upon the accuracy and the completeness thereof.

10. JOB SITE SAFETY ​Omega Structural Inc will exercise job site safety in accordance with
California Law. There will be a responsible supervisor ​on the job​ site while retrofit work is in
progress. Job site will be kept clean in accordance with Cal/OSHA Regulations and Division 33
of the Los Angeles Building Code.

11. INDEMNIFICATION ​Omega Structural Inc will indemnify Owner against claims, liability, loss
and expense (including attorneys’ fees) arising out of the Work. Such indemnification shall
include without limitation damage to building, persons, tenants, tenants’ property, claims by third
parties relating to the Work or the Ordinances, claims by governmental agencies relating to the
Work or ordinances, breach of this contract, and mechanic’s liens relating to the Work. Owner
will indemnify Omega Structural Inc, against claims, liability, loss and expense (including
attorneys’ fees), arising out of damages caused by Owner’s breach of this Contract.

12. TERMINATION ​This Agreement may be terminated upon ten (10) days written notice by
either party should the other fail to perform its obligations thereunder. In the event of
termination, the Client shall pay Omega Structural Inc for services completed to the date of
termination, including all reimbursable expenses, and materials not returnable and termination
expenses.

13. DISPUTE RESOLUTION ​In an effort to resolve any conflicts that arise during or following
the completion of the Project, Omega Structural Inc and Client agree that, prior to any litigation,


                               Foundation Report & Contract
                                       Omega Structural Inc
                              2516 Vernon Ave Los Angeles, CA 90008
                                         (323) 373-5964                                          12
Case 2:20-bk-15381-SK        Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                 Desc
                                  Exhibit F Page 14 of 16




all claims, counterclaims, disputes and other matters in question between the
parties hereto, arising out of or relating to this Agreement or breach thereof, will be submitted to
non- binding mediation under the auspices of a mutually agreeable mediation unless the parties
mutually agree otherwise. Client and Omega Structural Inc further agree to include the
foregoing provision in any and all Agreements with independent contractors and consultants
retained for the Project and to require all independent contractors and consultants to likewise
include said provisions in any and all Agreements with subcontractors, sub consultants,
suppliers, or fabricators so retained.

13. SEVERABILITY ​If any portion of this Agreement is found to be unenforceable, the
remaining portions of the Agreement shall remain in effect and be enforced.




                                    NOTICE TO OWNER:
To preserve the right to file a claim or lien against your property, certain claimants such
as subcontractors or material suppliers are each required to provide you with a
document called a “Preliminary Notice”. A preliminary notice is not a lien against your
property. Its purpose is to notify you of persons or entities that may have a right to file a
lien against your property if they are not paid. Generally, the maximum time allowed for
filing a mechanics’ lien against your property is 60 days after substantial completion of
your project.




                              MODIFICATION OF AGREEMENT

Any subsequent amendment, modification or agreement which alters this contract must
be signed or initiated by Contractor and Owner, and is to be deemed a part of this
contract. The foregoing conditions may only be amended, supplemented, modified, or
canceled by a written Agreement
(​Omega Structural Inc ​will provide a release for each progress payment made)




                               Foundation Report & Contract
                                        Omega Structural Inc
                               2516 Vernon Ave Los Angeles, CA 90008
                                          (323) 373-5964                                          13
Case 2:20-bk-15381-SK           Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11                        Desc
                                     Exhibit F Page 15 of 16




                                      Authority to Execute Agreement

By signing below, each Party warrants and represents that the person signing this Agreement
has authority to bind that Party and that the Party's execution of this Agreement is not in
violation of any By-law, Covenants and/or other restrictions placed upon them by their
respective entity. Any person signing this Agreement for a party, represents and warrants that
he has express authority to sign this Agreement for that party and agrees to hold the opposing
party harmless for any costs or consequences of the absence of actual authority to sign.

I, ______________________________, have read and understand this Proposal/Contract; the
documents incorporated and agree to all terms and conditions. Costs and schedules may
change after this time frame with approved change orders and this proposal may need to be
revised if both parties agree.

I hereby authorize Omega Structural Inc CSLB 998075 to proceed with the services specified in this
proposal and act as an agent for the City Building, Planning, and Housing Departments.

I authorize only the following person(s) to act as an agent for the property and a point of contact for this
project:

___________________________________ ________________________________ ______________________________ Name
                                Relationship to Property         Phone

___________________________________ ________________________________ ______________________________ Name
                                Relationship to Property         Phone


Property Title Owner:    ___________________________________

Mailing Address:         ___________________________________

Accepted By:             ___________________________________              Date: _____________________
                                   ​Clients Signature


________I would like Omega Structural to pay the permit fee and invoice me for the amount charged
which I will pay upon receipt.
                                                     OR
________I am responsible for permit fee, structural observation fees & deputy inspector fees
which I will pay with each progress payment due as the project progresses and will provide blank checks
to LADBS for City Permit Fees.

           Accepted By: ____________________________ Date: _______________



                                   Foundation Report & Contract
                                           Omega Structural Inc
                                  2516 Vernon Ave Los Angeles, CA 90008
                                             (323) 373-5964                                                    14
Case 2:20-bk-15381-SK    Doc 29-6 Filed 08/28/20 Entered 08/28/20 12:06:11         Desc
                              Exhibit F Page 16 of 16




This Contract and its attachments constitutes the entire agreement between the parties.
There are no other agreements, oral or written pertaining to the work to be performed
under this Contract. This contract can be modified only by an agreement in writing
signed by both parties.




                           Foundation Report & Contract
                                   Omega Structural Inc
                          2516 Vernon Ave Los Angeles, CA 90008
                                     (323) 373-5964                                  15
